
	
		I
		112th CONGRESS
		2d Session
		H. R. 5513
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Tipton (for
			 himself, Mr. Coffman of Colorado,
			 Mr. Graves of Missouri,
			 Mr. Gardner,
			 Mr. Manzullo,
			 Mr. Chabot,
			 Mr. Hinojosa, and
			 Mr. Mulvaney) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To require the collection of up-to-date information on
		  tariff and non-tariff laws, regulations, and practices of foreign countries
		  affecting exports of United States goods and services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Rules Allow Direct
			 Exporting for Small Businesses and Jobs Act or
			 TRADE for Small Businesses and Jobs
			 Act.
		2.Foreign tariff and
			 non-tariff laws, regulations, and practices affecting exports of United States
			 goods and services
			(a)PurposeThe purpose of this section is to assist
			 exporters of United States goods and services to access new markets in foreign
			 countries.
			(b)Collection of
			 information
				(1)By Secretary of
			 CommerceThe Secretary of Commerce shall, in consultation with
			 the United States Trade Representative and the Secretary of State, collect
			 information on tariff and non-tariff laws, regulations, and practices of
			 foreign countries affecting exports of United States goods and services other
			 than United States agricultural commodities.
				(2)By Secretary of
			 AgricultureThe Secretary of Agriculture shall, in consultation
			 with the United States Trade Representative and the Secretary of State, collect
			 information on tariff and non-tariff laws, regulations, and practices of
			 foreign countries affecting exports of United States agricultural
			 commodities.
				(c)Availability of
			 information
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Commerce shall make available the information
			 collected under subsection (b)(1) and the Secretary of Agriculture shall make
			 available the information collected under subsection (b)(2) to United States
			 exporters on the website Export.gov or a successor website.
				(2)FormatThe
			 information collected under subsections (b)(1) and (b)(2) shall be presented in
			 a clear and easy-to-understand format to allow United States exporters to
			 better understand and comply with tariff and non-tariff laws, regulations, and
			 practices of foreign countries described in subsections (b)(1) and (b)(2),
			 respectively.
				(3)UpdateThe Secretary of Commerce shall update the
			 information collected under subsection (b)(1) and the Secretary of Agriculture
			 shall update the information collected under subsection (b)(2) on the website
			 Export.gov or a successor website not less than once every 60 days after the
			 date on which the Secretary of Commerce makes available the information
			 collected under subsection (b)(1) and the Secretary of Agriculture makes
			 available the information collected under subsection (b)(2),
			 respectively.
				
